Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Mclnerney, J.), imposed March 27, 1987.
Ordered that the sentence is affirmed.
The sentence imposed was in accordance with the plea bargain agreement and there appears to be no basis for disturbing it (see, People v Kazepis, 101 AD2d 816). Since assigned counsel raised and argued an issue on appeal regarding the excessiveness of the sentence, his application to withdraw as counsel is denied (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.